MATTER

or M—

In VISA. PE

Proceedings

A-12285313
Decider?. by Regional C onmnissioner January 8,1962
Approved by Assistant Commissioner January 24,1962
Nonquota status—Orphans—Limitation of two to a family.
Family which has previously nrougnt twu unthaws to the Unit©d Stator In
special nonquota status is not entitled to obtain nonquota status for third
child. Controlling factor is not the number of petitions that may have been
previously approved or the number of visas that may have been issued but
the Congressional intent expressed in all special orphan legislation since
1953 to place a limitation of two on the number of eligible nonquota orphans that may be brought to the United States by any one family (See,
Matter of P—, 9-750, overruling the holding in this case.)

BEFORE THE REGIONAL COMMISSIONER
(January 8, 1962)
DISCUSSION: This matter is before me on certification for review.
The petition in this case was filed to accord the beneficiary a nonquota classification as an eligible orphan so that the petitioners may
bring the orphan to the United States and adopt her in this country. The District Director in Boston, Massachusetts, denied the
petition on the - ground that the petitioners have previously brought
two children into the United States under special legislation enacted in behalf of orphans.
The first orphan brought to the United States by the petitioners
was born in Italy on June 4, 1956, and was admitted to this country
under section 5 of the Refugee Relief Act of 1953. The second
orphan brought to the United States by the petitioners was born m
Greece on December 19, 1957, and was admitted to this country
under section 4 of the Act of September 11, 1957. Following admission, these orphans were adopted by the petitioners.
Both, section 5 of the Refugee Relief Act of 1953 and section 4
of the Act of September 11, 1957, as amended, were enacted as
temporary legislation and provided, in part, that:
... Not more than two such special nonquota immigrant visas may be issued
to eligible orphans adopted or to be adopted by any one United States citizen
and spouse, unless necessary to prevent the separation of brothers or sisters.

542

The present petition WEIO filed on June 29, 1961. It may, therefore, be considered under section 4 of the Act of September 11, 1957,

amended (section 25(b) of the Act of September 26, 1961), or
under the permanent orphan legislation contained in sections 101(b)
and 205 of the Immigration and Nationality Act, as amended by
the Act of September 26. 1961.
Section 205(c), as amended, provides in part that:
. . Not more than two such petitions may be approved for one petitioner in
as

behalf of a child as defined in section 101(b) (1) . (F), unless necessary
to prevent the separation of brothers and sisters.. . .

The petitioners contend that under section 205(c) of the Immigration and Nationality Act, as amended, the limitation goes only
to the number of petitions that may be approved and that this is
only the second petition filed by them in behalf of an orphan. They
point out that a petition was filed and approved fcr the second child
but not for the first child as a petition was not required under the
Refugee Relief Act of 1953.
In all special orphan legislation enacted since 1953 the Cungresb
has placed a limitation of two on the number of orphans that could
be brought to the United States by the same family as nonquota
aliens. Whether the limitation is with regard to the number of visas
that may be issued or the number of petitions that may be approved,
the controlling factor is the intent of the Congress. That intent,
in view of the legislative history, is to limit to two the number of
nonquota eligible orphans that may be brought to the United States
by any one family, unless necessary to prevent the separation of
brothers or sisters. As such separation is not involved in this case,
the petition was properly denied.
ORDER: It is ordered that the petition be denied.

543

